DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8-15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. (US 4,898,477).
Regarding claim 1, Cox discloses a pouch (10, Fig. 1, 2, 3, 4; col 4, In 55-67,'a self-expanding flexible pouch of the present invention generally indicated as 1 O') comprising:  a first panel (12, Fig. 1, 2, 3, 4 - see first panel 12; col 4, In 55-67,'flexible sidewall panels 12 and 14') having an upper end (21, Fig. 1, 2, 3, 4 - see upper end adjacent upper seal 21), a lower end (22, 24, Fig. 1, 2, 3, 4 - see lower end adjacent bottom peripheral edges 22 and 24), an interior surface facing an interior of the pouch, and an exterior surface at an exterior of the pouch (Fig. 1, 2, 3, 4 - see how the panel 12 has an interior surface facing the interior of the pouch, and an exterior surface at an exterior of the pouch); a second panel opposite the first panel (14, Fig. 1, 2, 3, 4 - see second panel 14; col 4, In 55-67,'flexible sidewall panels 12 and 14'), the second panel having an upper end (21, Fig. 1, 2, 3, 4 - see upper end adjacent upper seal 21), a lower end (22, 24, Fig. 1, 2, 3, 4 - see lower end adjacent bottom peripheral edges 22 and 24), an interior surface facing the interior of the pouch, and an exterior surface at the exterior of the pouch (Fig. 1, 2, 3, 4 - see how the panel 12 has an interior surface facing the interior of the pouch, and an exterior surface at an exterior of the pouch), the first and second panels cooperating to define at least a portion of a cavity (Fig. 1, 2, 3, 4 - see how the first and second panels 12 and 14 cooperate to define a portion of a cavity), the upper ends of the first and second panels spaced apart from the lower ends of the first and second panels in an axial direction (Fig. 1, 2, 3, 4); a bottom gusset panel (26, Fig. 1, 2, 3, 4; col 4, In 67 to col 5, In 9,'bottom gusset panel 26') extending between the lower end of the first panel and the lower end of the second panel and defining a lower end of the cavity (Fig. 1, 2, 3, 4 - see how the gusset panel 26 extends between the lower ends of the panels 12 and 14 and defines the lower end of the cavity), the bottom gusset panel having an interior surface facing the interior of the pouch and an exterior surface at the exterior of the pouch (Fig. 1, 2, 3, 4 - see how the gusset panel 26 has an interior surface facing the interior of the pouch and an exterior surface at an exterior of the pouch), wherein the bottom gusset panel is folded along a fold line extending parallel to the lower ends of the first panel and the second panel when the pouch is empty (32, Fig. 1, 2, 3, 4 - see how the bottom gusset panel 26 is folded along a fold line 32), the fold line spaced apart from the lower ends of the first and second panels toward the upper ends of the first and second panels (Fig. 1, 2, 3, 4), wherein a first axial extent of the pouch between the lower ends of the first and second panels and the fold line defines a gusset region (Fig. 1, 2, 3, 4 - see gusset region extending from the lower end to the horizontal fold line of gusset 26), and wherein a second axial extent of the pouch between the fold line and the upper ends of the first and second panels defines a non-gusset region (Fig. 1, 2, 3, 4 - see non-gusset region extending from the horizontal fold line of gusset 26 to the upper end), the bottom gusset panel configured to permit the lower ends of the first and second panels to be spaced apart from each other to expand a lower end of the pouch when the cavity is at least partially filled (Fig. 1, 2, 3, 4; col 5, In 64 to col 6, In 35,'when a fluid is placed inside pouch 10, bottom gusset panel 26 unfolds and drops downward such that midsection 32 assumes a generally planar configuration'); a first side seal region extending in the axial direction (16, 18, Fig. 1, 2, 3, 4 - see first side seal region 18 along edge 16; col 4, In 55-67, 'heat-sealed, along side peripheral edges 16 and 17 to form side seals 18 and 19, respectively'), wherein the first and second panels are sealed to each other along a first peripheral edge of the non-gusset region (Fig. 1, 2, 3, 4 - see how the first and second panels 12 and 14 are sealed to each other along the first peripheral edge 16 of the non-gusset region) and wherein the first and second panels are sealed to the bottom gusset panel along a first peripheral edge of the gusset region (Fig. 1, 2, 3, 4 - see how the gusset panel 26 is positioned between the first and second panels 12 and 14 in the gusset region, such that the first and second panels are sealed to the bottom gusset panel along the first peripheral edge of the gusset panel aligned with the edge 16); a second side seal region extending in the axial direction and transversely opposite the first side seal region (17, 19, Fig. 1, 2, 3, 4 - see 
second side seal region 19 along edge 17; col 4, In 55-67,'heat-sealed, along side peripheral edges 16 and 17 to form side seals 18 and 19, respectively'), wherein the first and second panels are sealed to each other along a second peripheral edge of the non-gusset region (Fig. 1, 2, 3, 4 - see how the first and second panels 12 and 14 are sealed to each other along the second peripheral edge 17 of the non­gusset region) and wherein the first and second panels are sealed to the bottom gusset panel along a second peripheral edge of the gusset region (Fig. 1, 2, 3, 4 - see how the gusset panel 26 is positioned between the first and second panels 12 and 14 in the gusset region, such that the first and second panels are sealed to the bottom gusset panel along the second peripheral edge of the gusset panel aligned with the edge 17); a first bottom seal region wherein the first panel is sealed to the bottom gusset panel along a bottom peripheral edge of the gusset region (22, 30, Fig. 1, 2, 3, 4 - see first bottom seal region 22/30 where the first panel 12 is sealed to the bottom gusset panel 26 along the bottom peripheral edge of the gusset region; col 4, In 67 to col 5, In 9,'bottom gusset panel 26 (shown in phantom in Fig. 1) is attached to the inner surface of sidewalls 12 and 14 in bottom portion 27 of pouch 10 along generally arcuate seal lines 28 and 30, respectively, and preferably also in the area therebelow'); a second bottom seal region wherein the second panel is sealed to the bottom gusset panel along the bottom peripheral edge of the gusset region (24, 28, Fig. 1, 2, 3, 4 - see second bottom seal region 24/28 where the second panel 14 is sealed to the bottom gusset panel 26 along the bottom peripheral edge of the gusset region; col 4, In 67 to col 5, In 9,'bottom gusset panel 26 (shown in phantom in Fig. 1) is attached to the inner surface of sidewalls 12 and 14 in bottom portion 27 of pouch 10 along generally arcuate seal lines 28 and 30, respectively, and preferably also in the area therebelow');
a seal region at an upper end of the pouch that is configured to close the cavity when sealed (21, Fig. 1, 2, 3, 4; col 4, In 55-67,'and along top peripheral edge 20 to form top seal 21'); wherein the first panel, second panel, and bottom gusset panel are formed of a polyester-based film structure (12, 14, 26, Fig. 1, 2, 3, 4, 5a, 5b; col 7, In 17-36,'a laminate film generally indicated as 50 that meets the above performance criteria and from which sidewalls 12 and 14 of pouch 10 can be made. In one particularly preferred embodiment of laminate film 50, layer 51, which is the outer layer of the pouch, is a 48 gauge film of polyester'; col 8, In 7-24,'Bottom gusset panel 26 of pouch 10 is also preferably made from a barrier laminate film that has the aforementioned properties in addition to being slightly more flexible than sidewalls 12 and 14 so that gusset 26 will readily drop downward and expand when pouch 10 is filled with a fluid as previously described herein. In one preferred embodiment of such a barrier laminate that is illustrated in Fig. 5B and generally indicated as 56, outermost layer 57 is 48 gauge metallized polyester'); but does not specifically teach wherein the bending stiffness of the bottom gusset panel is less than or equal to 0.05 N/mm. 
Cox does not specifically teach wherein the bending stiffness of the bottom gusset panel is less than or equal to 0.05 N/mm.  However, discovering the optimum range or value for a result effective variable is obvious and well within the level of one of ordinary skill in the art (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art to have arrived at the bending stiffness of the bottom gusset panel being less than or equal to 0.05 N/mm, in order to have allowed for a pouch to easily open and expand.
Regarding claim 8, Cox discloses the pouch of claim 1, but does not specifically teach wherein the polyester-based film structure has a seal initiation temperature of less than or equal to 120 degrees C.  However, discovering the optimum range or value for a result effective variable is obvious and well within the level of one of ordinary skill in the art (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art to have arrived at the polyester-based film structure having a seal initiation temperature of less than or equal to 120 degrees C, in order to have allowed for the pouch to be sealable at lower temperatures, thus reducing the amount of heat needed to seal the pouch. 
Regarding claim 9, Cox discloses the pouch of claim 1, but does not specifically teach wherein the polyester-based film structure has a seal initiation temperature of less than or equal to 100 degrees C. However, discovering the optimum range or value for a result effective variable is obvious and well within the level of one of ordinary skill in the art (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art to have arrived at the polyester-based film structure having a seal initiation temperature of less than or equal to 100 degrees C, in order to have allowed for the pouch to be sealable at lower temperatures, thus reducing the amount of heat needed to seal the pouch. 
Regarding claim 10, Cox discloses the pouch of claim 1, but does not specifically teach wherein the polyester-based film structure has a heat seal strength in the range of about 10 N/25mm to about 100 N/25mm, preferably about 15 N/25mm to about 100 N/25mm, and more preferably about 20 N/25mm to about 100 N/25mm.  However, discovering the optimum range or value for a result effective variable is obvious and well within the level of one of ordinary skill in the art (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art to have arrived at the claimed heat seal strength, in order to have allowed for durable and strong heat seal regions. 
Regarding claim 11, Cox discloses the pouch of claim 1, but does not specifically teach wherein the polyester-based film structure has an ultrasonic seal strength in the range of about 10 N/25mm to about 100 N/25mm, preferably about 15 N/25mm to about 100 N/25mm, and more preferably about 20 N/25mm to about 100 N/25mm. While Cox does not specifically teach wherein the polyester-based film structure has an ultrasonic seal strength in the range of about 10 N/25mm to about 100 N/25mm, preferably about 15 N/25mm to about 100 N/25mm, and more preferably about 20 N/25mm to about 100 N/25mm.  However, discovering the optimum range or value for a result effective variable is obvious and well within the level of one of ordinary skill in the art (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art to have arrived at the claimed ultrasonic seal strength, in order to have allowed for durable and strong seal regions. 
Regarding claim 12, Cox discloses the pouch of claim 1, but does not specifically teach wherein the polyester-based film structure has a maximum seal strength in the range of about 1 O N/25mm to about 100 N/25mm, preferably in the range of about 15 N/25mm to about 32 N/25mm, and more preferably about 20 N/25mm to about 30 N/25mm. While Cox does not specifically teach wherein the polyester-based film structure has a maximum seal strength in the range of about 10 N/25mm to about 100 N/25mm, preferably in the range of about 15 N/25mm to about 32 N/25mm, and more preferably about 20 N/25mm to about 30 N/25mm.  However, discovering the optimum range or value for a result effective variable is obvious and well within the level of one of ordinary skill in the art (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art to have arrived at the claimed maximum seal strength, in order to have allowed for durable and strong seal regions.
Regarding claim 13, Cox discloses the pouch of claim 1, but does not specifically teach wherein the minimum seal strength is selected from the group consisting of: greater than or equal to 10 N/25mm, greater than or equal to 15 N/25mm, and greater than or equal to 20 N/25mm.  However, discovering the optimum range or value for a result effective variable is obvious and well within the level of one of ordinary skill in the art (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art to have arrived at the claimed minimum seal strength, in order to have allowed for durable and strong seal regions. 
Regarding claim 14, Cox discloses the pouch of claim 13, but does not specifically teach wherein the minimum seal temperature to achieve said minimum seal strength is less than or equal to 115 degrees C, preferably less than or equal to 100 degrees C, more preferably less than or equal to 90 degrees C. While Cox does not specifically teach wherein the minimum seal temperature to achieve said minimum seal strength is less than or equal to 115 degrees C, preferably less than or equal to 100 degrees C, more preferably less than or equal to 90 degrees C.  However, discovering the optimum range or value for a result effective variable is obvious and well within the level of one of ordinary skill in the art (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art to have arrived at the claimed minimum seal temperature for achieving the minimum seal strength, in order to have allowed for durable and strong seal regions achievable with low temperatures. 
Regarding claim 15, Cox discloses the pouch of claim 1, but does not specifically teach wherein the minimum seal temperature to achieve a seal strength of at least 10 N/25mm is less than or equal to 115 degrees C, preferably less than or equal to 100 degrees C, more preferably less than or equal to 90 degrees C. While Cox does not specifically teach wherein the minimum seal temperature to achieve a seal strength of at least 10 N/25mm is less than or equal to 115 degrees C, preferably less than or equal to 100 degrees C, more preferably less than or equal to 90 degrees C.  However, discovering the optimum range or value for a result effective variable is obvious and well within the level of one of ordinary skill in the art (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art to have arrived at the claimed minimum seal temperature for achieving the minimum seal strength, in order to have allowed for durable and strong seal regions achievable with low temperatures.
Regarding claim 17, Cox discloses the pouch of claim 1, but does not specifically teach wherein: the polyester-based film structure has an oxygen transmission rate before undergoing a retort process selected from the group consisting of less than or equal to 0.1 cc/100in2/day at 23 degrees C and 0% relative humidity and less than or equal to 0.05 cc/100in2/day at 23 degrees C and 0% relative humidity; and the polyester-based film structure has a moisture vapor transmission rate before undergoing a retort process selected from the group consisting of less than or equal to 0.1 g/100in2/day at 38 degrees C and 90% relative humidity and 0.05 g/100in2/day at 38 degrees C and 90% relative humidity. While Cox does not specifically teach wherein: the polyester-based film structure has an oxygen transmission rate before undergoing a retort process selected from the group consisting of less than or equal to 0.1 cc/100in2/day at 23 degrees C and 0% relative humidity and less than or equal to 0.05 cc/100in2/day at 23 degrees C and 0% relative humidity; and the polyester-based film structure has a moisture vapor transmission rate before undergoing a retort process selected from the group consisting of less than or equal to 0.1 g/100in2/day at 38 degrees C and 90% relative humidity and 0.05 g/100in2/day at 38 degrees C and 90% relative humidity.  However, discovering the optimum range or value for a result effective variable is obvious and well within the level of one of ordinary skill in the art (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art to have arrived at the claimed oxygen and moisture vapor transmission rates before undergoing a retort process, in order to have allowed for a more customized and effective pouch system prior to undergoing a sterilization process. 
Regarding claim 18, Cox discloses the pouch of claim 1, but does not specifically teach wherein: the polyester-based film structure has an oxygen transmission rate after undergoing a retort process selected from the group consisting of less than or equal to 0.1 cc/100in2/day at 23 degrees C and 0% relative humidity and less than or equal to 0.05 cc/100in2/day at 23 degrees C and 0% relative humidity; and the polyester-based film structure has a moisture vapor transmission rate after undergoing a retort process selected from the group consisting of less than or equal to 0.1 g/100in2/day at 38 degrees C and 90% relative humidity and 0.05 g/100in2/day at 38 degrees C and 90% relative humidity. While Cox does not specifically teach wherein: the polyester-based film structure has an oxygen transmission rate after undergoing a retort process selected from the group consisting of less than or equal to 0.1 cc/100in2/day at 23 degrees C and 0% relative humidity and less than or equal to 0.05 cc/100in2/day at 23 degrees C and 0% relative humidity; and the polyester-based film structure has a moisture vapor transmission rate after undergoing a retort process selected from the group consisting of less than or equal to 0.1 g/100in2/day at 38 degrees C and 90% relative humidity and 0.05 g/100in2/day at 38 degrees C and 90% relative humidity.  However, discovering the optimum range or value for a result effective variable is obvious and well within the level of one of ordinary skill in the art (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art to have arrived at the claimed oxygen and moisture vapor transmission rates after undergoing a retort process, in order to have allowed for a more customized and effective pouch system after undergoing a sterilization process.

Claim(s) 2-5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. (US 4,898,477) in view of WO2018/062331 to Dai Nippon Printing Co. (hereinafter ‘Dai’, English machine translation provided herein).
Regarding claim 16, Cox discloses the pouch of claim 2, but does not specifically teach wherein the sealable polyester layer has a static coefficient of friction in the range of about 0.1 to 0.4 and a kinetic coefficient of friction in the range of about 0.1 to 0.4. While Cox does not specifically teach wherein the sealable polyester layer has a static coefficient of friction in the range of about 0.1 to 0.4 and a kinetic coefficient of friction in the range of about 0.1 to 0.4.  However, discovering the optimum range or value for a result effective variable is obvious and well within the level of one of ordinary skill in the art (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art to have arrived at the claimed static and kinetic coefficient of frictions, in order to have allowed for a more effective pouch system for the user's intended use.
Regarding claim 2, Cox discloses the pouch of claim 1, but does not specifically teach wherein one or more of the first panel, second panel, and bottom gusset panel are formed of a polyester-based film comprising: a first ply comprising: a first layer formed of a first polyester-based polymeric composition, wherein the first polyester-based polymeric composition comprises polybutylene terephthalate, polyethylene terephthalate, or a blend thereof, the first layer having a first surface and a second surface opposite the first surface; and a second ply comprising: a second layer, the second layer having a first surface and a second surface opposite the first surface, and wherein the second layer is a sealable polyester layer; and a third layer formed of a second polyester-based polymeric composition, wherein the second polyester-based polymeric composition comprises polybutylene terephthalate, polyethylene terephthalate, or a blend thereof; an adhesive layer interposed between the first ply and the second ply, the adhesive layer laminating the first ply to the second ply, wherein the first surface of the third layer faces the second surface of the first layer. 
Dai discloses a similar pouch (10, Fig. 1, 10, 22; para[0185],'bag 10' - see translation) comprising: a first panel (14, Fig. 1, 10, 22 - see first front panel 14; para[0185],'the front surface film 14' - see translation); a second panel (15, Fig. 1, 10, 22 - see second back panel 15; para[0185),'the back surface film 15' - see translation); and a bottom gusset panel (Fig. 1 - see bottom panel of bag 10 comprising a gusset panel; para[0027),'the bag 10 is a gusset-type bag configured to be self-supporting' - see translation); wherein one or more of the first panel, second panel, and bottom gusset panel are formed of a polyester-based film (Fig. 1, 10, 22 - see polyester-based film forming the first and second panels and the bottom gusset; para[0049),'the base material 41 may contain a polyester resin other than PBT'- see translation) comprising: a first ply (51, Fig. 1, 10, 22 - see first ply comprising layer 51; para[0149),'the first base material 51 contains 51% by mass or more of PBT'- see translation) comprising: a first layer formed of a first polyester-based polymeric composition, wherein the first polyester-based polymeric composition comprises polybutylene terephthalate, polyethylene terephthalate, or a blend thereof (51, Fig. 1, 10, 22 - see first ply comprising layer 51 comprising polybutylene terephthalate PBT; para[0149),'the first base material 51 contains 51 % by mass or more of PBT' - see translation), the first layer having a first surface and a second surface opposite the first surface (Fig. 10 - see how the first layer 51 has a first top surface and a second bottom surface); and a second ply (61, 65, 71, Fig. 10 - see second ply comprising layers 61, 65 and 71) comprising: a second layer (65, 71, Fig. 10 - see second layer comprising sealant layer 71 and polyester adhesive layer 65; para[0112],'The adhesive layer 45 contains an adhesive for adhering the first film 40 and the sealant film 70'; para[0113),'Examples of the ester-based two-component reaction type adhesive include polyester polyurethane and polyester'; para[0097),'The sealant film 70 includes at least the sealant layer 71'; para[0170),'the second film 60 and the sealant film 70 are bonded by the second adhesive layer 65'- see translation), the second layer having a first surface and a second surface opposite the first surface (Fig. 10 - see second layer comprising a first top surface and a second bottom surface), and wherein the second layer is a sealable polyester layer (65, 71, Fig. 10 - see second layer comprising sealable sealant layer 71 and polyester adhesive layer 65; para[0112],'The adhesive layer 45 contains an adhesive for adhering the first film 40 and the sealant film 70'; para(0113],'Examples of the ester-based two -component reaction type adhesive include polyester polyurethane and polyester'; para[0097),'The sealant film 70 includes at least the sealant layer 71'; para(0170),'the second film 60 and the sealant film 70 are bonded by the second adhesive layer 65' - see translation); and a third layer formed of a second polyester-based polymeric composition, wherein the second polyester-based polymeric composition comprises polybutylene terephthalate, polyethylene terephthalate, or a blend thereof (61, Fig. 10 - see third layer 61 comprising polyethylene terephthalate PET; para[0174),'The second film 60 contains at least the second base material 61. The second base material 61 contains PET as a main component' - see translation); an adhesive layer interposed between the first ply and the second ply, the adhesive layer laminating the first ply to the second ply, wherein the first surface of the third layer faces the second surface of the first layer (55, Fig. 10 - see adhesive layer 55 interposed between the first ply 51 and the second ply 61/65/71, said adhesive layer laminating the first ply to the second ply, and see how the first/top surface of the third layer faces the second/bottom surface of the first layer; para[0170],' the first film 50 and the second film 60 are bonded by the first adhesive layer 55' - see translation) for the purpose of providing a high strength, sealable pouch capable of being used for a wide variety of products.
It would have been obvious to one of ordinary skill in the art to have modified the first panel, second panel and gusset panel of Cox's pouch by employing the panel structure as taught by Dai, in order to have allowed for a high strength, sealable pouch capable of being used for a wide variety of products.
Regarding claim 3, Cox in view of Dai disclose the pouch of claim 2, but do not specifically teach wherein each of the first ply and the second ply have a thickness in the range of about 9 microns to 100 microns. While Cox in view of Dai do not specifically teach wherein each of the first ply and the second ply have a thickness in the range of about 9 microns to 100 microns.  However, discovering the optimum range or value for a result effective variable is obvious and well within the level of one of ordinary skill in the art (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art to have arrived at each of the first ply and the second ply having a thickness in the range of about 9 microns to 100 microns, in order to have allowed for a thin and effective sealable pouch. 
Regarding claim 4, Cox in view of Dai disclose the pouch of claim 2, but do not specifically teach wherein the sealable polyester layer has a thickness in the range of about 2 microns to 25 microns. While Cox in view of Dai do not specifically teach wherein the sealable polyester layer has a thickness in the range of about 2 microns to 25 microns.  However, discovering the optimum range or value for a result effective variable is obvious and well within the level of one of ordinary skill in the art (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art to have arrived at the sealable polyester layer having a thickness in the range of about 2 microns to 25 microns, in order to have allowed for a thin and effective sealable pouch. 
Regarding claim 5, Cox in view of Dai disclose the pouch of claim 2, and Dai further teaches wherein the polyester-based film structure further comprises a printed layer disposed intermediate the first layer and the adhesive layer (52, 53, Fig. 10 - see printed layer 52/53 disposed intermediate the first layer and the adhesive layer; para[0206),'the first film 50 may further include a pattern printing layer 53 located between the first base material 51 and the light-shielding printing layer 52'- see translation).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12, 14-15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 10-15 and 17-18 recite a broad recitation, and the claim also recite the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Allowable Subject Matter
Claims 6-7 and 19-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, Cox in view of Dai disclose the pouch of claim 5, however, the prior art does not disclose/teach individually nor fairly suggest in combination wherein the first ply further comprises: a fourth layer formed of a ceramic coating, the fourth layer having a first surface and a second surface opposite the first surface, wherein the first surface of the fourth layer faces the second surface of the first layer; and a fifth layer, the fifth layer interposed between the second layer and the printed layer. 
Regarding claim 7, Cox in view of Dai disclose the pouch of claim 2, however, the prior art does not disclose/teach individually nor fairly suggest in combination wherein the second ply further comprises: a fourth layer formed of a ceramic coating, the fourth layer having a first surface and a second surface opposite the first surface, wherein the first surface of the fourth layer faces the adhesive layer; and a fifth layer, the fifth layer interposed between the fourth layer and the third layer. 
Regarding claim 19, Cox discloses the pouch of claim 1, but does not specifically teach wherein each of the first and second panels are formed of a polyester-based film comprising: a first ply comprising: a first layer formed of a first polyester-based polymeric composition, wherein the first polyester-based polymeric composition comprises polybutylene terephthalate, polyethylene terephthalate, or a blend thereof, the first layer having a first surface and a second surface opposite the first surface; and a second ply comprising: a second layer, the second layer having a first surface and a second surface opposite the first surface, and wherein the second layer is sealable polyester layer; and a third layer formed of a second polyester-based polymeric composition, wherein the second polyester-based polymeric composition comprises polybutylene terephthalate, polyethylene terephthalate, or a blend thereof; a third ply comprising: a fourth layer formed of a third polyester-based polymeric composition, the fourth layer having a first surface and a second surface opposite the first surface; and an adhesive layer interposed between the first ply and the third ply, the adhesive layer laminating the first ply to the third ply, wherein the first surface of the fourth layer faces the second surface of the first layer; and a second adhesive layer interposed between the second ply and the third ply, the second adhesive layer laminating the second ply to the third ply, wherein the second surface of the fourth layer faces the first surface of the third layer. 
In similar art, Dai discloses a similar pouch (10, Fig. 1, 10, 22; para[0185],'bag 10'- see translation) comprising: a first panel (14, Fig. 1, 10, 22 - see first front panel 14; para[0185],'the front surface film 14' - see translation); a second panel (15, Fig. 1, 10, 22 - see second back panel 15; para[0185],'the back surface film 15'- see translation); and a bottom gusset panel (Fig. 1 - see bottom panel of bag 10 comprising a gusset panel; para[0027],'the bag 10 is a gusset-type bag configured to be self-supporting'- see translation); wherein one or more of the first panel, second panel, and bottom gusset panel are formed of a polyester-based film (Fig. 1, 10, 22 - see polyester-based film forming the first and second panels and the bottom gusset; para[0049],'the base material 41 may contain a polyester resin other than PBT' - see translation) comprising: a first ply (51, Fig. 1, 10, 22 - see first ply comprising layer 51; para[0149],'the first base material 51 contains 51 % by mass or more of PBT' - see translation) comprising: a first layer formed of a first polyester-based polymeric composition, wherein the first polyester-based polymeric composition comprises polybutylene terephthalate, polyethylene terephthalate, or a blend thereof (51, Fig. 1, 10, 22 - see first ply comprising layer 51 comprising polybutylene terephthalate PBT; para[0149],'the first base material 51 contains 51% by mass or more of PBT'- see translation), the first layer having a first surface and a second surface opposite the first surface (Fig. 10 - see how the first layer 51 has a first top surface and a second bottom surface); and a second ply (61, 65, 71, Fig. 1 O - see second ply comprising layers 61, 65 and 71) comprising: a second layer (65, 71, Fig. 10 - see second layer comprising sealant layer 71 and polyester adhesive layer 65; para[0112],'The adhesive layer 45 contains an adhesive for adhering the first film 40 and the sealant film 70'; para[0113],'Examples of the ester-based two-component reaction type adhesive include polyester polyurethane and polyester'; para[0097],'The sealant film 70 includes at least the sealant layer 71'; para[0170],'the second film 60 and the sealant film 70 are bonded by the second adhesive layer 65' - see translation), the second layer having a first surface and a second surface opposite the first surface (Fig. 10 - see second layer comprising a first top surface and a second bottom surface), and wherein the second layer is a sealable polyester layer (65, 71, Fig. 10 - see second layer comprising sealable sealant layer 71 and polyester adhesive layer 65; para[0112],'The adhesive layer 45 contains an adhesive for adhering the first film 40 and the sealant film 70' ; para[0113],'Examples of the ester-based two -component reaction type adhesive include polyester polyurethane and polyester'; para[0097],'The sealant film 70 includes at least the sealant layer 71'; para[0170],'the second film 60 and the sealant film 70 are bonded by the second adhesive layer 65'- see translation); and a third layer formed of a second polyester-based polymeric composition, wherein the second polyester-based polymeric composition comprises polybutylene terephthalate, polyethylene terephthalate, or a blend thereof (61, Fig. 10 - see third layer 61 comprising polyethylene terephthalate PET; para(0174],'The second film 60 contains at least the second base material 61. The second base material 61 contains PET as a main component'- see translation); an adhesive layer interposed between the first ply and the second ply, the adhesive layer laminating the first ply to the second ply, wherein the first surface of the third layer faces the second surface of the first layer (55, Fig. 10 - see adhesive layer 55 interposed between the first ply 51 and the second ply 61/65/71, said adhesive layer laminating the first ply to the second ply, and see how the first/top surface of the third layer faces the second/bottom surface of the first layer; para[0170], ' the first film 50 and the second film 60 are bonded by the first adhesive layer 55' - see translation).
However, the prior art does not disclose/teach individually nor fairly suggest in combination wherein each of the first and second panels are formed of a polyester-based film comprising: a first ply comprising: a first layer formed of a first polyester-based polymeric composition, wherein the first polyester-based polymeric composition comprises polybutylene terephthalate, polyethylene terephthalate, or a blend thereof, the first layer having a first surface and a second surface opposite the first surface; and a second ply comprising: a second layer, the second layer having a first surface and a second surface opposite the first surface, and wherein the second layer is sealable polyester layer; and a third layer formed of a second polyester-based polymeric composition, wherein the second polyester-based polymeric composition comprises polybutylene terephthalate, polyethylene terephthalate, or a blend thereof; a third ply comprising: a fourth layer formed of a third polyester-based polymeric composition, the fourth layer having a first surface and a second surface opposite the first surface; and an adhesive layer interposed between the first ply and the third ply, the adhesive layer laminating the first ply to the third ply, wherein the first surface of the fourth layer faces the second surface of the first layer; and a second adhesive layer interposed between the second ply and the third ply, the second adhesive layer laminating the second ply to the third ply, wherein the second surface of the fourth layer faces the first surface of the third layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM 
December 8, 2022